DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent 
provisions. 

Response to Amendment
2.	The amendment filed on 08/24/2022 has been entered and considered by examiner.

Claim Objections
3.	Claims 40-44 are objected to because of the following informalities:  
In line 6 of claim 40: “… of the user; …” should be changed --… of the user, …--; 
 In line 8 of claim 40: “… a user’s field vision; …” should be changed --… a user’s field of vision; and …--; 
In line 11 of claim 40: “… mount and is capable of …” should be changed --… mount which is capable of …--; 
In line 15 of claim 40: “… protector, allows adjustment …” should be changed --… protector and allows adjustment …--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis 
for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 40-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crane (U.S. Pub. No. US 2004/0125047 A1) in view of Ichikawa (U.S. Patent No. 5,266,930), and further in view of Shih (U.S. Patent No. 5,856.811).

As to claim 40, Crane (Figs. 1-5) teaches a helmet (a headgear or helmet system 40) comprising: 
a rigid shell (an upper headgear) having an interior and an exterior (Figs. 4-5); 
a chin protector (a chin or face bar 24) configured to cover a face of a user (a face of a user 32), at least in part (Figs. 4-5); 
a liner (an upper edge 26) covering the interior of the rigid shell (Figs. 4-5), wherein the interior of the rigid shell (the upper headgear) and the liner (the upper edge 26) define a cavity which is configured to accommodate a head of the user (a head of the user 32) (Figs. 4-5); 
an informational display (a display assembly 10) comprising: 
a display housing (a display module 20) mounted to an interior of the chin protector (the chin or face bar 24) by an adjustable mount (a yoke or side member 18 and a swivel ring 14) (Figs. 4-5); and 
a display (a display of the display module 20) which extends into the user's field of vision (Figs. 4-5), 
wherein the adjustable mount (the yoke or side member 18 and the swivel ring 14) supports the display housing (the display module 20) to the chin protector (the chin or face bar 24), allows adjustment of a pitch (the display 20 is rotatable mounted by a horizontal first joint about a horizontal first axis H (Fig. 1) between two yoke or side members 18 about pivot points 19 to allow the display 20 to be pivoted upwardly and downwardly relative to the user’s 32 face; [0017], lines 11-15) and yaw (the combination of these two regions forms a separate vertical second joint which provides swivel ring 14 with frictional rotation about a vertical second axis V (Fig. 1) so that the display 20 can be pivoted side to side relative to the user’s 32 face; [0019], lines 13-18) of the display (Figs. 1-5).
	Crane does not expressly teach a visor configured to protect the eyes of the user; wherein the rigid shell and chin protector are integrated to define an aperture and provide for a user's field of vision; [an adjustable mount] [[and]] which is capable of being moved along an axis of a biasing mechanism.
	Ichikawa (Figs. 7-11) teaches 
a visor (a transparent shield 6) configured to protect the eyes of the user (Fig. 1); 
wherein the rigid shell and chin protector are integrated to define an aperture (an opening 10) and provide for a user's field of vision (Fig. 1); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a transparent shield as taught by Ichikawa in a helmet system of Crane because the transparent shield can protect a user’s eye from a hazardous object.
Crane and Ichikawa do not expressly teach [an adjustable mount] [[and]] which is capable of being moved along an axis of a biasing mechanism.
Shih (Figs. 1-8) teaches 
[an adjustable mount] [[and]] which is capable of being moved along an axis of a biasing mechanism (the visual-display system 22 can move vertically against the yielding compression of the springs 112 and the restoring force of the compressed springs 112 returns the system 22 back to an equilibrium position; col. 7, lines 13-17) (Figs. 1 and 7A-7C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used spring as taught by Shih in a helmet system of Crane as modified by Ichikawa because spring can be compressed or stretched from its resting position so that it exerts an opposing force approximately proportional to its change in length.

As to claim 41, Shih teaches 
wherein the adjustable mount is configured to linearly move the display housing up and down (the visual-display system 22 can move vertically against the yielding compression of the springs 112 and the restoring force of the compressed springs 112 returns the system 22 back to an equilibrium position; col. 7, lines 13-17) (Figs. 1 and 7A-7C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used spring as taught by Shih in a helmet system of Crane as modified by Ichikawa because spring can be compressed or stretched from its resting position so that it exerts an opposing force approximately proportional to its change in length.

As to claim 42, Shih teaches 
wherein the biasing mechanism assists in moving the display housing up and down using at least one of tension and compression (the visual-display system 22 can move vertically against the yielding compression of the springs 112 and the restoring force of the compressed springs 112 returns the system 22 back to an equilibrium position; col. 7, lines 13-17) (Figs. 1 and 7A-7C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used spring as taught by Shih in a helmet system of Crane as modified by Ichikawa because spring can be compressed or stretched from its resting position so that it exerts an opposing force approximately proportional to its change in length.

As to claim 43, Shih teaches 
wherein the biasing mechanism is helical in shape (the visual-display system 22 can move vertically against the yielding compression of the springs 112 and the restoring force of the compressed springs 112 returns the system 22 back to an equilibrium position; col. 7, lines 13-17) (Figs. 1 and 7A-7C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used spring as taught by Shih in a helmet system of Crane as modified by Ichikawa because spring can be compressed or stretched from its resting position so that it exerts an opposing force approximately proportional to its change in length.

6.	Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crane, in view of Ichikawa as applied to claim 40 above, in view of Shih as applied to claim 40 above, and further in view of Spivack (U.S. Pub. No. US 2010/0304804 A1).

As to claim 25, Crane, Ichikawa, and Shih teach the helmet of claim 40.
Crane also teaches 
wherein the informational display is configured to display the information on the display (display assembly 10 includes a display module 20 having viewing optics for displaying the information and/or images; [0017], lines 9-11; Figs. 1-5).
Crane, Ichikawa and Shih do not expressly teach further comprising a communication device for receiving information from a smartphone.
Spivack (Figs. 1-11) teaches further comprising 
a communication device for receiving information from a smartphone (a smart phone; [0031], line 12) (Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used information from a smart phone as taught by Spivack in a helmet system of Crane as modified by Ichikawa and Shih because a smart phone makes communication easier.

Allowable Subject Matter
7.		Claims 20-39 are allowed.

Response to Arguments
8.		Applicants’ arguments with respect to claims 40-44 have been considered but are moot in view of the new grounds of rejection.  
In view of amendment, references of Crane, Ichikawa, Shih, and Spivack, have been used for the new grounds of rejection. 
Therefore, the Office maintains the rejections as recited above.

Conclusion
9.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry

10.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/Primary Examiner, Art Unit 2691